Citation Nr: 1024720	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
claimed as tinea cruris.  

3.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for hypertension, tinea cruris and asthma.

When this case was before the Board in June 2009, it was remanded 
for further development.  It is now before the Board for further 
appellate action.

As October 2009 written argument submitted by the 
Veteran's representative reflects, the Veteran seeks a 
total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  Submissions by his representative also indicate 
that he may be seeking a higher rating for his service-
connected psychiatric disability.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
hypertension was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including to his service-connected PTSD.

2.  The preponderance of the evidence shows that the Veteran does 
not have a chronic skin disability that is related to service or 
to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran does 
not have a chronic respiratory disability, including bronchial 
asthma, which is related to service or to an incident of service 
origin.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been; hypertension was not 
incurred or aggravated as secondary to the Veteran's service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

2.  The criteria for service connection for a skin disability, 
claimed as tinea cruris, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection for a respiratory 
disability, to include bronchial asthma, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letters in December 2002 and 
July 2003.  The letters provided him with notice of the evidence 
necessary to substantiate his claim, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a Veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second and third elements outlined in Pelegrini, via letters sent 
in December 2002 and July 2003.  He did not receive VCAA notice 
on the fourth or fifth Dingess elements.  

Any notice error will be presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." George-Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).  Here, the claims are 
being denied; therefore, no effective dates or ratings are being 
assigned.  He is therefore not prejudiced by the absence of 
notice on those elements.  And the error has not affected the 
essential fairness of the adjudications of the claims.

In developing his claim, VA obtained the Veteran's Social 
Security Administration records, service treatment records 
(STRs), and VA and private treatment records.  In addition, VA 
examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not been 
obtained.

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the Veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability proximately due 
to or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately due 
to or the result of a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

VA regulations also provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). 

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  That 
presumption can be rebutted by clear and unmistakable evidence 
that such a disability existed prior to service and was not 
aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 
C.F.R. § 3.304(b).

III.  Service connection for hypertension

The Veteran claims that his currently diagnosed hypertension is 
secondary to his posttraumatic stress disorder.

Service treatment records do not show a diagnosis or treatment 
for hypertension.  The discharge examination shows a blood 
pressure reading of 124/82.

Post-service treatment records show treatment for hypertension as 
early as May 2001.  During the August 2008 VA examination, the 
Veteran reported that he was first diagnosed with hypertension in 
1999 to 2000.

The evidence does not show nor does the Veteran claim that his 
hypertension began in service.  Instead, the Veteran contends 
that his hypertension is secondary to his service-connected 
posttraumatic stress disorder.  

An April 2007 VA examiner opined that the Veteran's hypertension 
was not at least as likely as not related to his impaired fasting 
glucose as his hypertension preceded his condition.  The examiner 
did not provide an opinion was to the relationship between his 
hypertension and PTSD.  

In August 2009, pursuant to a Board remand, the Veteran was 
afforded a VA examination.  The examiner reviewed the claims file 
and examined the Veteran.  The examiner found that the Veteran 
was treated with medications for his hypertension and had good 
blood pressure control.  The examiner stated that the Veteran did 
not have hypertension during his military service.  The examiner 
opined that the preponderance of medical opinion does not support 
a nexus between PTSD and hypertension.  The examiner explained 
that PTSD related experiences may transiently increase pulse and 
blood pressure.  Hypertension, on the other hand, is a chronic 
elevation of blood pressure, not episodic and transient.  The 
examiner concluded that the Veteran's hypertension was not caused 
by, related to or worsened beyond natural progression by his 
PTSD.

Currently, the only evidence of record supporting the Veteran's 
claim is his opinion, expressed in statements that he has 
submitted.  He has asserted that his currently diagnosed 
hypertension is due to his PTSD.  

The Board finds the Veteran's assertions credible; however, the 
Board does not find that the Veteran is competent to testify as 
to etiology of his hypertension.  The Veteran is competent to 
testify as to his observations.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses 
may, in some circumstances, opine on questions of diagnosis and 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau).  However, in this 
case, testimony that the Veteran's hypertension is due to PTSD is 
an etiological question unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 
308-309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis); Falzone v. 
Brown, 8 Vet. App. at 405 (lay person competent to testify to 
pain and visible flatness of his feet).  For these reasons, the 
Board does not find that the Veteran is competent to testify as 
to the etiology of his hypertension, or to whether it is 
aggravated by PTSD.

The evidence does not show any treatment for hypertension in 
service or until many years thereafter.  In addition, the August 
2009 VA examiner opined that his hypertension was not caused by, 
related to or worsened beyond natural progression by his PTSD.  
As the examiner based his opinion on the history provided by the 
Veteran and his examination him and review of the Veteran's 
record, the Board finds that the examiner's opinion should be 
afforded substantial probative value.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension, to 
include as secondary to PTSD, and this claim must be denied.  In 
reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

IV.  Service connection for skin condition, claimed as tinea 
cruris.  

The Veteran claims that his chronic skin condition is related to 
his military service, and specifically to his exposure to Agent 
Orange.

Service treatment records show that the Veteran was treated for a 
pubic rash in September 1969.  He was also treated for candidal 
intertrigo.  The discharge examination noted that the Veteran was 
treated for boils occasionally but that he had no recent problems 
and no complications or sequelae.  

The evidence shows that following service he complained of a rash 
around his groin in December 2002 to his private physician.  In 
January 2003, the Veteran returned for a follow-up visit for his 
rash.  The medication seemed to have helped, but he still had the 
rash.  In a February 2003 treatment record, the physician noted 
that the Veteran had severe irritation about the groin secondary 
to perspiration and breakdown of the skin.  In October 2003, the 
Veteran complained that he has heat rash periodically in his 
groin area.  The Veteran told the social worker that he believed 
it began while he was serving in Vietnam.  

In March 2003, the Veteran was afforded a VA examination for his 
skin disability.  The Veteran reported recurrent, chronic rash in 
his groin area since his return from Vietnam that usually would 
flare up about one to two times per year.  The Veteran noted that 
he had been told that the condition was from local fungal 
infection.  He also noted that it caused significant itching.  
Upon examination, his groin area had significantly dark skin with 
hyperpigmentation from past flare-ups and chronic itching.  He 
had no significant active skin rash at this time, except 
increased pigmentation.  The examiner diagnosed the Veteran with 
a history of recurrent groin rash from tinea cruris, but no 
active skin condition or rash was noted at that time, except for 
increased pigmentation and excoriation from past flare-ups.  

In a June 2005 private treatment record, the Veteran reported 
that he had a chronic skin condition, "jungle rot" in the groin 
area that would flare-up at times.  External genitalia 
examination demonstrated no significant rash.

In August 2008, pursuant to a Board remand, the Veteran was 
afforded an examination for his skin condition.  The examiner 
reviewed the claims file and examined the Veteran.  The Veteran 
reported to the examiner that he developed problems with tinea 
cruris during service around 1970 and has had it intermittently 
since that time.  He reported that the last episode was one to 
two years ago. When an episode occurs, he will treat it with 
cream and it last three to four weeks.  The Veteran reported that 
he has not been treated in the past 12 months.  He indicated that 
within the last seven years, he had seen a doctor twice for tinea 
cruris and then two to three times while in California.  
Therefore, he has been treated for tinea cruris three to five 
times over the last 37 years.  Upon examination, the skin was 
warm with good skin color and normal turgor without cyanosis, 
ecchymosis or jaundice.  No rash, acne or chloracne was noted.  
No evidence of tinea cruris was found.  The examiner diagnosed 
the Veteran with tinea cruris, resolved.  The examiner opined 
that there was no objective evidence to support a chronic skin 
condition.  In addition, the Veteran himself indicated that he 
only had three to five episodes of tinea cruris requiring care 
over a 37 year period.  The examiner opined that this evidence 
does not rise to the level of a recurrent skin problem.  The 
examiner further explained that the Veteran lives in a warm, 
moist climate.  The examiner stated that in his opinion, the 
episodes of tinea cruris are not caused by, related to or 
worsened beyond natural progression by military service.  

First, the Board notes that that the Veteran's claim cannot be 
granted on a presumptive basis due to herbicide exposure as tinea 
cruris is not listed in 38 C.F.R. § 3.309(e).  Therefore, the 
Board will now turn to whether the Veteran's claim can be granted 
on a direct basis.

Currently, the only evidence of record supporting the Veteran's 
claim that his skin condition is related to his military service 
is his opinion, expressed in statements that he has submitted.  
He has asserted that he has a chronic skin condition that is 
related to his military service.   

The Board finds the Veteran's assertions credible in reporting 
that he has had recurrent skin problems since service.  The Board 
finds, however, that he is not competent to testify as to 
etiology of his skin condition or to establish whether it is a 
chronic condition.

The Veteran is competent to testify as to his observations.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson, 581 F.3d at 
1316 (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau).  Although the 
Veteran can testify as to have his skin condition, the statements 
made by the Veteran that he has a chronic skin condition related 
to his military service is an etiological question unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  See Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); 
Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay 
person competent to testify to pain and visible flatness of his 
feet).  For these reasons, the Board does not find that the 
Veteran is competent to testify as to the etiology of his skin 
condition or to whether it is considered a chronic condition.

The examiner opined that the Veteran's skin condition was not a 
recurrent skin condition.  The examiner based his opinion not 
only on the medical objective evidence but also on the Veteran's 
own statements that he has only needed treatment for his skin 
condition three to four times over a 37 year period.  As the 
examiner based his opinion on the history provided by the 
Veteran, the examination of the Veteran and review of the record, 
the Board finds that the examiner's opinion should be afforded 
substantial probative value.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a skin condition, 
claimed as tinea cruris, and this claim must be denied.  In 
reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

V.  Service connection for bronchial asthma

The Veteran claims that his asthma is related to his military 
service.

The Veteran's service treatment records show that the Veteran 
reported on his March 1967 Report of Medical History upon 
enlistment that he never suffered from hay fever or asthma.  
Similarly, the March 1967 enlistment examination reflects that 
his lungs and chest were within normal limits.  In April 1967, 
the Veteran complained of coughing, chest pain, and dyspnea, and 
noted a pre-service history of asthma, but had received no 
medical care for the disorder.  On his October 1970 Report of 
Medical History at the time of separation, he reported suffering 
from sinusitis, hay fever, and asthma.  The discharge examination 
report states that his lungs and chest were within normal limits; 
however, the examiner noted that the Veteran had sinusitis, hay 
fever, and asthma that existed prior to service and that there 
was no recent problem, no complications, and no sequelae. 

Following service, the Veteran claims that his breathing problems 
began in the 1980s or 1990s.  There are some treatment records 
showing a history of a diagnosis of asthma.  In August 1988, he 
was diagnosed with recurrent acute exacerbation of asthma.  In 
August 2000, the Veteran reported that he had asthma, but the 
physician suspected that the Veteran had chronic obstructive 
pulmonary disease.  In May 2001, the Veteran was diagnosed with 
acute asthma exacerbation.  

In May 2001, the Veteran was diagnosed with probable bronchitis 
with asthma exacerbation.  The physician also noted that the 
Veteran had chronic obstructive pulmonary disease.  In February 
2003, the Veteran was diagnosed with "asthmatic type chronic 
obstructive pulmonary disease."  In October 2002, the Veteran 
was diagnosed with severe asthma.  He was referred for a PFT.

Later treatment records show that the Veteran's current diagnosis 
is COPD.  A December 1994 private treatment record states that 
the Veteran has moderately severe obstructive airway disease with 
reversible component secondary to his history of smoking.  In 
August 2003, a VA treatment record shows a diagnosis of severe 
chronic obstructive pulmonary disease with persistent bronchitis 
symptoms.  The physician noted that it was fortunate that he had 
quit smoking.  The physician further noted that in the past, he 
had been diagnosed with asthma, but more recently had been told 
that he had chronic bronchitis.  The Veteran reported to the 
physician that his symptoms began in the mid 1980's.  A March 
2006 Pulmonary Function Test (PFT) suggested emphysema.  In 
October 2007, the Veteran was afforded a VA respiratory 
examination.  The Veteran reported to the examiner that he had a 
history of COPD and asthma and that both began in the mid-1990s.  
He noted that he had smoked half pack a day for several years 
with a 10 pack-year history and quit smoking in 1999.  The 
Veteran reported that his last severe asthma attack required 
emergency department treatment four years earlier.  The examiner 
diagnosed the Veteran with chronic, moderate to severe, 
obstructive pulmonary disease, requiring oxygen.  The Veteran was 
afforded a VA examination in May 2008 for sleep apnea.  The 
examiner diagnosed him as having chronic obstructive pulmonary 
disease, on supplemental oxygen.  An August 2009 private 
treatment record noted a diagnosis of COPD.  

With the exception of the Social Security Disability evaluation 
(The PFT done at the time of the Social Security Disability 
evaluation reflects the Veteran had severe obstructive lung 
disease) that reflects a diagnosis of chronic, mild asthma, all 
other diagnosis since 2003 have been for COPD.  Thus, the 
preponderance of the medical evidence shows that his current 
diagnosis is COPD and not asthma.  

Despite this, the evidence demonstrates on numerous occasions 
that the Veteran's breathing problems began after service.  The 
Veteran has reported to several VA and private physicians that 
his breathing problems began in the 1980s and 1990s.  Therefore, 
even if the Board agrees that the Veteran has a current diagnosis 
of asthma, there is no evidence of recurrent symptomatology of 
asthma since service.

The Veteran was afforded a VA examination in August 2009 to 
determine the current diagnosis of the Veteran's respiratory 
disability and to determine whether it is related to the 
Veteran's military service.  The examiner noted that the claims 
file showed breathing problems that began around 1990 and was 
diagnosed with moderately severe obstructive airway disease in 
December 1994.  The examiner also noted that during service, he 
was treated for bibasilar pneumonia with rales clearing on 
coughing.  In April 1967, there was a question of asthma as a 
child and at that time he had questionable rales on the right and 
wheeze on the left.  The examiner stated that the separation 
examination was negative for respiratory problems.  During the VA 
examination, the Veteran reported that the onset of his breathing 
problems was after service.  He was diagnosed with asthma.  He 
was also diagnosed with COPD in the early to mid-1990's, 1993 and 
1994 while in California.  The pulmonary function test showed 
very severe obstruction with air trapping and severe diffusion 
impairment.  A chest x-ray taken at the time of the examination 
noted severe COPD.  The examiner diagnosed the Veteran with 
chronic obstructive pulmonary disease, oxygen dependent.  The 
examiner noted that the only episode of wheezing in service was 
during what appears to be an acute respiratory infection, and the 
separation examination showed normal lungs.   The claims file 
suggests the onset of signs and symptoms to be around 1990.  The 
examiner opined that the Veteran had COPD secondary to tobacco 
use and did not have a history of asthma.  The examiner stated 
that the Veteran's COPD was not caused by, related to or worsened 
beyond natural progression by military service.  

Currently, the only evidence of record supporting the Veteran's 
claim is his opinion, expressed in statements that he has 
submitted.  He has asserted that his asthma is related to his 
military service.  The Board finds the Veteran's assertions 
credible; however, the Board does not find that he is competent 
to testify as to etiology of his respiratory disability.

The Veteran is competent to testify as to his observations.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson, 581 F.3d at 
1316 (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau).  However, in this 
case, statements made by the Veteran that his asthma is related 
to his military service is an etiological question unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  See Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); 
Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Falzone, 8 Vet. App. at 405 (lay person 
competent to testify to pain and visible flatness of his feet).  
For these reasons, the Board does not find that the Veteran is 
competent to testify as to the etiology of his respiratory 
disability.

As noted above, the Veteran's respiratory disability began after 
service and there is no competent medical evidence showing that 
his current disability is related to his military service.  See 
38 C.F.R. § 3.159(a)(1) (2009).  Furthermore, the August 2009 
examiner based his opinion, not only on medical objective 
evidence but also on the Veteran's own statements that his 
breathing problems began in the mid-1990s.  As the examiner based 
his opinion on the history provided by the Veteran, the 
examination of the Veteran and review of the record, the Board 
finds that the examiner's opinion should be afforded substantial 
probative value. 

The Board acknowledges that the RO has suggested that the 
Veteran's respiratory disability began prior to service.  Here, 
however, there is no clear and unmistakable evidence that the 
disability pre-existed and was not aggravated by service.  As 
such, he was sound at service entry with respect to this 
condition and the presumption of soundness under 38 U.S.C.A. § 
1111 applies.  VAOPGCPREC 3-2003 (2004).

Overall, the preponderance of the evidence is against service 
connection for a respiratory disability and this claim must be 
denied.  In reaching this decision, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
here because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for hypertension as secondary to PTSD is 
denied.

Service connection for a skin condition, claimed as tinea cruris 
is denied.

Service connection for bronchial asthma is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


